Citation Nr: 1549483	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-39 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected gastroesophageal reflux disorder to include chronic upper right abdominal pain and chronic diarrhea, status post cholecystectomy.

2.  Entitlement to an initial compensable evaluation for service-connected chronic sinus congestion.

3.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for service-connected hypertension, currently evaluated as 10 percent disabling.

5.  Entitlement to special monthly compensation based on the loss of use of a creative organ.

6.  Entitlement to service connection for a bilateral ankle disability.

7.  Entitlement to service connection for a bilateral knee disability.

8.  Entitlement to service connection for a back condition.

9.  Entitlement to service connection for generalized arthritis. 

10.  Entitlement to service connection for headaches.  

11.  Entitlement to service connection for a heart condition.  

12.  Entitlement to service connection for dry mouth. 

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for fibromyalgia. 

15.  Entitlement to service connection for sleep apnea.

16.  Entitlement to service connection for Gulf War Hazard Syndrome. 

17.  Whether new and material evidence has been presented to reopen a claim for service connection for chronic fatigue.

18.  Entitlement to an increased rating for service-connected eczema, currently evaluated as 30 percent disabling.

19.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active duty service from February 1989 to February 1992, and from February 2003 to March 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).  In June 2005, the RO in Montgomery, Alabama, granted service connection for chronic right upper abdominal pain, evaluated as 10 percent disabling, chronic diarrhea, evaluated as noncompensable (0 percent disabling), and chronic sinus congestion, evaluated as noncompensable.  The Veteran appealed the issues of entitlement to initial compensable/increased evaluations.  

In February 2007, the RO in Columbia, South Carolina, granted service connection for gastroesophageal reflux disease (GERD), combined the ratings for his GERD and his service-connected chronic right upper abdominal pain, and increased the evaluation for this disability to 30 percent; in August 2007, the RO recharacterized this disability to include status post cholecystectomy, with no change to the 30 percent evaluation.  

In July 2009, the RO in Columbia, South Carolina, combined the Veteran's service-connected chronic diarrhea with his service-connected GERD and chronic right upper abdominal pain, and maintained the evaluation for this disability at 30 percent; the RO also denied claims for compensable/increased ratings for the Veteran's service-connected chronic sinus congestion, hypertension, and PTSD, and denied a claim for special monthly compensation based on loss of use of a creative organ.  

In October 2013, the RO in Montgomery, Alabama, denied claims for service connection for a bilateral ankle disability, a bilateral knee disability, a back condition, "arthritis over body," headaches, a heart condition, dry mouth, tinnitus, fibromyalgia, sleep apnea, Gulf War Hazard Syndrome, determined that new and material evidence had not been presented to reopen a claim for service connection for chronic fatigue, denied a claim for an increased rating for service-connected skin rashes, currently evaluated as 30 percent disabling, and denied a claim for a TDIU.  

In his appeal, received in July 2010, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In February and October of 2014, he failed to appear for his scheduled hearings.  In a statement (VA Form 27-0820), received by VA in September 2014, the Veteran stated that he wished to withdraw his request for a hearing.  See 38 C.F.R. § 20.702(e) (2015).  Accordingly, the Board will proceed without further delay. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In August 2012, the Veteran raised the issue of whether a June 2005 rating decision, which granted service connection for hypertension, but which did not grant service connection for a heart disability, may be revised on the basis of clear and unmistakable error (CUE).  In August 2014, the Veteran raised the issues of entitlement to service connection for anxiety and depression, and a traumatic brain injury.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 

REMAND

Since the issuance of the statement of the case, dated in June 2010, a significant amount of additional medical evidence, in the form of VA and non-VA reports, dated between 1999 and 2015, has been associated with the claims file.  This evidence is not accompanied by a waiver of RO review, nor has it been reviewed by the RO.  See 38 C.F.R. § 20.1304(c) (2015). 

On September 10, 2015, the Veteran was sent a letter in which he was requested to state whether or not he desired to waive RO review of this evidence.  He was informed that if a reply was not received within 45 days, it would be assumed that he did not want the Board to decides his claims, and that his claims would be remanded to the agency of original jurisdiction for review of this evidence. 

There is no record of a reply.  Therefore, on remand, this evidence must be reviewed in association with the readjudication of the Veteran's claims.  Id.

The Veteran has submitted a statement from a private physician, Dr. P.A., dated in September 2015 (without a waiver of RO review) in which Dr. P.A. asserts that the Veteran's psychiatric symptomatology has increased.  

The Veteran's most recent VA psychiatric examination was in April 2009.  The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  As there is evidence that the claimed disability has worsened since his most recent examination, on remand, the Veteran should be scheduled for another PTSD examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186  (1995).

The aforementioned September 2015 statement from Dr. P.A. states that the Veteran is now receiving disability benefits from the Social Security Administration (SSA).  These reports are not currently of record.  On remand, the SSA's decision and supporting documentation should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the claim of entitlement to service connection for a heart condition, as noted in the Introduction, in August 2012, the Veteran raised the issue of whether a June 2005 rating decision, which granted service connection for hypertension, but which did not grant service connection for a heart disability, may be revised on the basis of clear and unmistakable error (CUE).  The claim for service connection for a heart condition is inextricably intertwined with the Veteran's CUE claim.  Therefore, the adjudication of the claim for service connection for a heart condition must be deferred until the CUE claim is adjudicated, and the claim for service connection must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

With regard to the claims for service connection for a bilateral ankle disability, a bilateral knee disability, a back condition, generalized arthritis, headaches, a heart condition, dry mouth, tinnitus, fibromyalgia, sleep apnea, and Gulf War Hazard Syndrome, whether new and material evidence has been presented to reopen a claim for service connection for chronic fatigue, entitlement to an increased rating for service-connected eczema, currently evaluated as 30 percent disabling, and entitlement to a TDIU, in October 2013, the RO denied these claims.  See also November 2014 rating decision (affirming all denials).  

In August 2014, the Veteran filed a timely notice of disagreement (NOD) as to all of these denials.  A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the October 2013 rating decision, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As previously noted, the claim for service connection for a heart condition is intertwined with the claim that the RO's June 2005 rating decision was CUE.  The RO must first adjudicate the CUE claim.  Should the CUE claim be denied, the RO's statement of the case should include the issue of "service connection for a heart condition, to include on the basis of CUE in a June 2005 rating decision."

In this regard, it is very important for the Veteran to understand that as he raises more and more claims, at different times, he delays his own case, overall.  The Veteran is asked to clearly indicate all claims he wishes the Board to address, and then, if possible, avoid raising more claims so the VA may work on the claims he has filed.  The Board only brings this issue to the Veteran's attention to help him with his case overall, and the many delays he has endured.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of whether a June 2005 rating decision, which granted service connection for hypertension, but which did not grant service connection for a heart disability, may be revised on the basis of clear and unmistakable error (CUE).

2.  After the development requested in the first paragraph of this remand has been completed, issue a statement of the case with respect to the issues of: 1) service connection for a bilateral ankle disability, 2) service connection for a bilateral knee disability, 3) service connection for a back condition, 4) service connection for generalized arthritis, 5) service connection for headaches, 6) service connection for dry mouth, 7) service connection for tinnitus, 8) service connection for fibromyalgia, 9) service connection for sleep apnea, and 10) service connection for Gulf War Hazard Syndrome, 11) whether new and material evidence has been presented to reopen a claim for service connection for chronic fatigue, 12) entitlement to an increased rating for service-connected eczema, currently evaluated as 30 percent disabling, and 13) entitlement to a TDIU, and, if appropriate, 14) service connection for a heart condition, to include on the basis of CUE in a June 2005 rating decision (which granted service connection for hypertension, but which did not grant service connection for a heart disability).  

The Veteran should be advised that he may perfect his appeal of any or all of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b). 
 
3.  Ask the Veteran to identify all VA and private health care providers who have treated him for psychiatric symptoms after 2013, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records. 
 
4.  Obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records.

5.  After the development requested in the third and fourth paragraphs of this remand has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 


Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


